Citation Nr: 0003300	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that continued a 30 percent evaluation for the 
veteran's post-traumatic stress disorder.  


REMAND

Initially, the Board finds that the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he is found to have presented a claim that is 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Board denied the veteran's claim for an evaluation in 
excess of 30 percent for post-traumatic stress disorder in a 
decision dated in April 1996.  His reopened claims for 
increased ratings for this disability were continued on two 
occasions thereafter.  In a reopened claim received in May 
1997, the veteran again requested an increased evaluation for 
his service-connected post-traumatic stress disorder.  Rating 
decisions dated in September 1997 and March 1998 denied his 
claim.  His notice of disagreement with these determinations 
was received in May 1998.  Thus, the veteran has continuously 
prosecuted his claim for increase since its receipt in May 
1997.  

The Board notes that the veteran's most recent VA examination 
was conducted in May 1996.  Subsequent to the May 1996 
examination, the veteran has had numerous VA hospitalizations 
and outpatient treatment concerning his post-traumatic stress 
disorder.  In November 1998, the veteran was placed on an 
off-duty status at his job with the Postal Service in 
response to the veteran indicating that he had been diagnosed 
with post-traumatic stress disorder, which caused him to be 
homicidal and suicidal at work.  The Board further notes that 
there has been conflicting medical information from VA 
psychiatrists as to the veteran's condition.  A note of 
October 1998 shows that the veteran reported saying that he 
would like to be admitted right then or he would hurt someone 
and stated that his post-traumatic stress disorder was acting 
up and that Vietnam was coming out of him.  The veteran was 
advised that there were no beds at that time.  The 
psychiatrist indicated that since the veteran showed more 
self-control than he was claiming, the psychiatrist 
encouraged him to think through what steps to take.  The 
veteran got up and tore papers off the psychiatrist's desk 
and walls and scattered them on the floor.  The psychiatrist 
indicated that the veteran was infantile and manipulative 
with his threats and intimidating tactics.  A VA social 
worker also indicated that he has observed the veteran 
behaving in the same manner.  The psychiatrist indicated that 
the veteran had many interpersonal problems, particularly 
with his wife.  

A VA physician who recently submitted two statements dated in 
May 1999 and January 2000 indicated that he was the Director 
of the PTSD program and a Major in the United States Army 
Reserves.  This physician indicated in his May 1999 statement 
that the PCT staff strongly felt that the veteran was 
dysfunctional due to his chronic PTSD.  His January 2000 
statement indicated that the veteran had recently been 
hospitalized and that his symptoms seriously interfered with 
his personal life and work.  This recent hospitalization 
report is not of record.  

The Board is of the opinion that a comprehensive psychiatric 
compensation examination that also addresses all of the 
evidence of record in recent years would be helpful to an 
equitable disposition of this appeal.  Accordingly, the case 
is REMANDED to the RO for the following:  

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any psychiatric disorder.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records of treatment, 
specifically any outstanding 
hospitalization reports.  

2.  If the veteran is in receipt of 
Social Security disability benefits, the 
RO should, if possible, obtain Social 
Security Administration records 
pertaining to the finding of disability; 
the RO should also obtain copies of any 
available employment records from the 
veteran's most recent employer, the 
United States Postal Service, if 
possible.  These records should be 
associated with the claims folder.  

3.  The RO should schedule the veteran 
for a psychiatric examination in order to 
assess the current severity of his 
service-connected PTSD.  The examination 
should be conducted by a physician who 
has not previously examined the veteran.  
The claims folder and a copy of this 
REMAND should be made available to the 
examiner, and the examiner is requested 
to review the record in this case in 
conjunction with the examination of the 
veteran.  The examiner is requested to 
note in the examination report whether 
the claims folder was received and 
reviewed.  All indicated tests should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  If more than one disorder is 
diagnosed, the examiner is requested to 
distinguish, if possible, the 
symptomatology attributable to the 
service-connected PTSD from 
symptomatology attributable to 
nonservice-connected psychiatric 
disorders.  The examiner is requested to 
provide an opinion as to the veteran's 
current functioning and identify the 
conditions that limit his employment 
opportunities.  Following the 
examination, the examiner should provide 
a numerical score on the Global 
Assessment of Functioning (GAF) Scale, as 
described in the 4th edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The examiner 
is requested to include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
requested development has been completed 
to the extent possible.  Then, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for PTSD.  If the determination remains 
adverse to the veteran, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an appropriate time in which to 
respond.  The record should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



